Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are currently pending and have been examined.
Claims 1-18 are rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 21 April 2018 claiming benefit to Provisional Application 62/687,868.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 3 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Heil et al. (US Patent App No 2014/0297327)[hereinafter Heil]. 
Claim 3 is rejected because Heil teaches on all elements of the claim:
the method of claim 1, further comprising verifying an accuracy of a patient's PHI before initiating the data transfer protocol is taught in the Detailed Description in ¶ 0106 and ¶ 0102 (teaching on displaying a default screen containing patient PHI for review/verification 
a mobile communication device, comprising is taught in the Detailed Description in ¶ 0040 (teaching on a wireless access point interface on a caregiver's mobile smart phone);
one or more processors is taught in the Detailed Description in ¶ 0088 (teaching on the application software executing on at least one processor);
one or more memory devices is taught in the Detailed Description in ¶ 0102 (teaching on the application software being stored in a memory);
one or more NFC communication modules is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the caregiver's mobile smart phone containing file transfer application software using near field communications);
computer-readable instructions stored in the one or more memory devices and executable by the one or more processors, the computer-readable instructions, when executable by the one or more processors, to cause the mobile communication device to is taught in the Detailed Description in ¶ 0101-102, ¶ 0040, and ¶ 0088 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near field communications wherein one wireless access point interface is on the caregiver's mobile smart phone containing a memory and one or more processors);
initiate a search for an NFC-capable medical diagnostic device in adjacent areas to the mobile communication device is taught in the Detailed Description in ¶ 0102 and ¶ 0107 (teaching on a pairing operation wherein a device sensing function determines that an enabled wireless access point device is within range, the device including any patient care devices);
receive one or more messages from an established NFC-capable medical diagnostic device identifying that the established NFC-capable medical diagnostic device is able to communicate with the mobile communication device is taught in the Detailed Description in ¶ 0102 and ¶ 0088 (teaching on sending confirmation command messages to validate that the device is an authorized wireless share point);
initiate a communication session between the mobile communication device and the established NFC-capable medical diagnostic device; and is taught in the Detailed Description in ¶ 0102 and ¶ 0057 (teaching on creating a communication link via near field communication between the two wireless access points of the smart phone and the other patient care device); -AND-
initiate a transfer of a patient's PHI from a mobile communication device to the established NFC-capable medical diagnostic device utilizing the NFC protocol is taught in the Detailed Description in ¶ 0067 and ¶ 0102 (teaching on transferring patient data between the two devices via a wireless data transfer protocol).
As per claim 6, Heil discloses all of the limitations of claim 3. Heil also discloses the following:
the mobile communication device of claim 3, the computer-readable instructions, when executable by the one or more processors further to download a medical provider software application to the mobile communication device, wherein the medical provider software application includes a PHI transfer software application is taught in the Detailed Description in ¶ 0101-102, ¶ 0113-114, and ¶ 0040 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near field communications wherein one wireless access point interface is on the caregiver's mobile smart phone and wherein the caregiver's mobile smart phone contains medical provider software).

the mobile communication device of claim 3, further comprising a display and wherein the computer-readable instructions, when executable by the one or more processors, further to communicate the PHI data to be transferred to the display of the mobile communication device to verify that the PHI data to be transferred to the established NFC-capable medical diagnostic device is the correct PHI data is taught in the Detailed Description in ¶ 0106 and ¶ 0102 (teaching on displaying a default screen containing patient PHI for review/verification when transporting patient before arriving at a specific location wherein the data transfer may occur).
As per claim 8, Heil discloses all of the limitations of claim 3. Heil also discloses the following:
the mobile communication device of claim 3, wherein the NFC communications module is attached or connected to a housing of the mobile communication device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the near field communication capability is housed with the caregiver's smart phone device).
Claim 9 is rejected because Heil teaches on all elements of the claim:
a medical diagnostic device, comprising is taught in the Detailed Description in ¶ 0040 (teaching on a wireless access point interface on a caregiver's mobile smart phone);
one or more processors is taught in the Detailed Description in ¶ 0088 (teaching on the application software executing on at least one processor);
one or more memory devices is taught in the Detailed Description in ¶ 0102 (teaching on the application software being stored in a memory);
one or more NFC communication modules is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the caregiver's mobile smart phone containing file transfer application software using near field communications);
computer-readable instructions stored in the one or more memory devices and executable by the one or more processors, the computer-readable instructions, when executable by the one or more processors, to cause the mobile communication device to is taught in the Detailed Description in ¶ 0101-102, ¶ 0040, and ¶ 0088 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near field communications wherein one wireless access point interface is on the caregiver's mobile smart phone containing a memory and one or more processors);
receive one or more messages from an NFC-capable mobile communication device identifying that the NFC-capable mobile communication device is able to communicate with the medical diagnostic device is taught in the Detailed Description in ¶ 0102 and ¶ 0088 (teaching on sending confirmation command messages to validate that the device is an authorized wireless share point);
establish a communication session between the one or more NFC communication modules of the medical diagnostic device and the NFC-capable mobile communication device; and is taught in the Detailed Description in ¶ 0102 and ¶ 0057 (teaching on creating a communication link via near field communication between the two wireless access points of the smart phone and the other patient care device);
receive patient's personal health information (PHI) from the mobile communication device via the NFC communication module; and is taught in the Detailed Description in ¶ 0067 and ¶ 0102 (teaching on transferring patient data between the two devices via a wireless data transfer protocol);
utilize the patient's PHI to register the patient with the medical diagnostic device is taught in the Detailed Description in ¶ 0055-57, ¶ 0083, and ¶ 0101-102 (teaching on communicating with the device patient information within the patient support system to 
As per claim 10, Heil discloses all of the limitations of claim 9. Heil also discloses the following:
the medical diagnostic device of claim 9, the computer-readable instructions further executable by the one or more processors to store the patient's PHI in the one or more memory devices of the medical diagnostic device is taught in the Detailed Description in ¶ 0055-57, ¶ 0096-97, and ¶ 0101-102 (teaching on, once transferring patient medical data, storing the patient medical data on the other patient care device (here a computer on wheels device)).
As per claim 11, Heil discloses all of the limitations of claim 10. Heil also discloses the following:
the medical diagnostic device of claim 10, the computer-readable instructions further executable by the one or more processors to associate the patient's PHI with a medical record already stored in the one or more memory devices of the medical diagnostic device is taught in the Detailed Description in ¶ 0098 (teaching on storing patient data received via one of the other patient care devices within the patient's electronic health record for access by other remote devices).
As per claim 12, Heil discloses all of the limitations of claim 9. Heil also discloses the following:
the medical diagnostic device of claim 9, the computer-readable instructions further executable by the one or more processors to initiate communication with the NFC-capable mobile communication device to initially locate the mobile communication device is taught in the Detailed Description in ¶ 0102 and ¶ 0107 (teaching on a pairing operation wherein a device sensing function determines that an enabled wireless access point device is within range, the device including any patient care devices).
As per claim 13, Heil discloses all of the limitations of claim 9. Heil also discloses the following:
the medical diagnostic device of claim 9, further comprising a display screen, the computer-readable instructions further executable by the one or more processors to communicate the received patient PHI information to the display screen to allow the patient to verify the received PHI information is taught in the Detailed Description in ¶ 0106 and ¶ 0102 (teaching on displaying a default display screen containing patient PHI for review/verification when transporting patient before arriving at a specific location wherein the data transfer may occur).
As per claim 14, Heil discloses all of the limitations of claim 9. Heil also discloses the following:
the medical diagnostic device of claim 9, wherein the one or more processors, the one or more memory devices, the computer-readable instructions and the NFC communications module are physically located in a computing device that is coupled to the medical diagnostic device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the near field communication capability is housed with the caregiver's smart phone device).
As per claim 15, Heil discloses all of the limitations of claim 9. Heil also discloses the following:
the medical diagnostic device of claim 9, wherein the NFC communication module is part of an accessory device connected or attached to a housing of the medical diagnostic device is taught in the Detailed Description in ¶ 0060 and ¶ 0101-102 (teaching on the connection location beacon (treated as a necessary attribute of the communication module) being integrated with the other patient care device or an independent device coupled to the other patient care device).
As per claim 16, Heil discloses all of the limitations of claim 9. Heil also discloses the following:
the medical diagnostic device of claim 9, wherein a PHI transfer software application is downloaded to the one or more memory devices before communication with the NFC-enabled mobile communication device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near field communications wherein one wireless access point interface is on the caregiver's mobile smart phone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (US Patent App No 2014/0297327)[hereinafter Heil] in view of J Morak et al. Near Field Communication-based telemonitoring with integrated ECG recordings, 2 Appl Clin Inf 481-498 (Nov 23, 2011) [hereinafter Morak]. 
As per claim 1, Heil teaches on the following limitations of the claim: 
a method for transferring patient-related data stored on a smartphone to diagnostic medical equipment utilizing near-field communications (NFC), comprising is taught in the Detailed Description in ¶ 0101-102, ¶ 0067, and ¶ 0040 (a near field communications system for sharing patient information between devices);
downloading a protected health information (PHI) transfer software application onto the smartphone is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near field communications wherein one wireless access point interface is on the caregiver's mobile smart phone);
the PHI transfer software application being part of a larger medical provider software application that may comprise patient appointment scheduling functionality and/or medication management functionality is taught in the Detailed Description in ¶ 0104 and ¶ 0113-114 (teaching on the application software including caregiver patient tracking, scheduling, and treatment management functionality);
initiating search for NFC-capable devices in adjacent areas to the smartphone is taught in the Detailed Description in ¶ 0102 and ¶ 0107 (teaching on a pairing operation wherein a device sensing function determines that an enabled wireless access point device is within range, the device including any patient care devices);
establishing a communication session between the smartphone and any found NFC-capable device is taught in the Detailed Description in ¶ 0102 and ¶ 0057 (teaching on creating a communication link via near field communication between the two wireless access points of the smart phone and the other patient care device);
initiating data transfer protocol and transferring patient's PHI from smartphone to the found NFC-capable device; and is taught in the Detailed Description in ¶ 0067 and ¶ 0102 (teaching on transferring patient data between the two devices via a wireless data transfer protocol); -AND-
closing the communication session is taught in the Detailed Description in ¶ 0102 (teaching on the healthcare provider leaving the patient's room and therefore necessarily leaving the 3 ft. location requirement for the transfer protocol, effectively ending the session).
Heil fails to teach the following limitation of claim 1. Morak, however, does teach the following:
closing… and the PHI transfer software application is taught in the Table 2 Step-by-step data acquisition on p. 494 (teaching on closing the near field communication application once the data transfer is complete). 

As per claim 2, the combination of Heil and Morak discloses all of the limitations of claim 1. Heil also discloses the following: 
the method of claim 1, further comprising verifying an accuracy of a patient's PHI before initiating the data transfer protocol is taught in the Detailed Description in ¶ 0106 and ¶ 0102 (teaching on displaying a default screen containing patient PHI for review/verification when transporting patient before arriving at a specific location wherein the data transfer may occur).
As per claim 4, Heil discloses all of the limitations of claim 3. Heil also discloses the following: 
the mobile communication device of claim 3, the computer-readable instructions, when executable by the one or more processors, further to cause the mobile communication device to: terminate the communication session between the mobile communication device and the established NFC-capable medical diagnostic device; and is taught in the Detailed Description in ¶ 0102 (teaching on the healthcare provider leaving the patient's room and therefore necessarily leaving the 3 ft. location requirement for the transfer protocol, effectively ending the session).
Heil fails to teach the following limitation of claim 4. Morak, however, does teach the following:
close a PHI transfer software application on the mobile communication device is taught in the Table 2 Step-by-step data acquisition on p. 494 (teaching on closing the near field communication application once the data transfer is complete).

As per claim 5, the combination of Heil and Morak discloses all of the limitations of claim 4. Heil also discloses the following: 
the mobile communication device of claim 4, the computer-readable instructions, when executable by the one or more processors, further to download the PHI transfer software application to the mobile communication device before initiating the search for the NFC-capable medical diagnostic device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near field communications wherein one wireless access point interface is on the caregiver's mobile smart phone).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (US Patent App No 2014/0297327)[hereinafter Heil] in view of Xiali Hei, Security Issues and Defense Methods for Wireless Medical Devices, Temple University Graduate Board Dissertation (May 2014)[hereinafter Hei]. 
As per claim 17, Heil discloses all of the limitations of claim 3. Heil fails to teach the following limitation; Hei, however, does teach:
the mobile communication device of claim 3, wherein the communication session between the mobile communication device and the NFC-capable diagnostic device is encrypted is taught in the § Abstract on p iii and § 4.5.1 DoS Attack on p. 42 (teaching on near field communication between a patient device and a caregiver device wherein the transfer of patient data is encrypted).

As per claim 18, Heil discloses all of the limitations of claim 9. Heil fails to teach the following limitation; Hei, however, does teach:
the medical diagnostic device of claim 9, wherein the communication session between the medical diagnostic device and the NFC-enabled mobile communication device is encrypted is taught in the § Abstract on p iii and § 4.5.1 DoS Attack on p. 42 (teaching on near field communication between a patient device and a caregiver device wherein the transfer of patient data is encrypted).
One having ordinary skill in the art at the time the invention was filed would combine the near field patient data communication system of Heil with an encryption layer when transferring data between devices of Hei because “security becomes a critical issue as attacks on wireless medical devices may harm patients” (Hei in the Abstract on p. iii).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hasan et al. (US Patent App No 2017/0155427)(see for an additional example of utilizing near field communication to transfer patient data between disparate devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626